                                             Case 5:19-cv-06196-VKD Document 58 Filed 09/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                            JAMES GOODELL, et al.,                            Case No. 19-cv-06196-VKD
                                   8
                                                          Plaintiffs,
                                   9
                                                    v.                                        ORDER RE AUGUST 25, 2020
                                  10                                                          DISCOVERY DISPUTE
                                            SOLEDAD UNIFIED SCHOOL                            Re: Dkt. No. 54
                                  11        DISTRICT, et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs and defendant Soledad Unified School District (“SUSD”) ask the Court to

                                  15   resolve their dispute concerning SUSD’s written responses to plaintiffs’ document requests and

                                  16   SUSD’s production of responsive documents, including electronically stored information (“ESI”)..

                                  17   Dkt. No. 54. The Court deems this matter suitable for decision without oral argument. Civ. L.R.

                                  18   7-1(b).

                                  19   I.        BACKGROUND

                                  20             Plaintiffs advise that they served their first requests for production of documents on

                                  21   defendant SUSD on April 21, 2020. Dkt. No. 54 at 2. SUSD served written responses to these

                                  22   requests on June 5, 2020. Id. The parties agree that SUSD has not completed its production of

                                  23   responsive documents. Id. at 2-3, 7.

                                  24             Plaintiffs ask the Court to order SUSD to supplement its responses to plaintiffs’ written

                                  25   discovery requests to state specifically whether any responsive documents will not be produced,

                                  26   and if so, on what grounds. Id. at 5. In addition, plaintiffs ask the Court to order SUSD to

                                  27   produce all responsive documents, including ESI, within 15 days of the Court’s order. Id. at 6.

                                  28   SUSD responds that it has acted in good faith, but that its supplemental discovery responses and
                                             Case 5:19-cv-06196-VKD Document 58 Filed 09/15/20 Page 2 of 3




                                   1   document production has been delayed by other matters that have occupied SUSD’s time. Id. at 7.

                                   2   SUSD does not respond specifically to plaintiffs’ request for relief.

                                   3   II.     DISCUSSION
                                   4           SUSD does not dispute that it must provide supplemental responses to plaintiffs’ document

                                   5   requests or that its production of documents is incomplete. The only question before the Court is

                                   6   the deadline for SUSD’s service of supplemental responses and production of documents.

                                   7           A.     Supplemental Responses to Plaintiffs’ Document Requests
                                   8           Plaintiffs argue that they cannot understand from SUSD’s written responses to plaintiffs’

                                   9   document requests whether SUSD is withholding from production particular documents or

                                  10   categories of documents otherwise responsive to the request, and if so, on what grounds. SUSD

                                  11   does not dispute plaintiffs’ characterization of its written responses or its obligation to supplement

                                  12   those responses, but it does not say when it will serve supplemental responses.
Northern District of California
 United States District Court




                                  13           The Court orders SUSD to serve complete, supplemental responses to plaintiffs’ document

                                  14   requests no later than September 30, 2020. SUSD has known of plaintiffs’ requests since April

                                  15   2020 and has had five months to investigate the existence and location of responsive documents.

                                  16   In responding to plaintiffs’ document requests, the Court reminds SUSD of its obligations to

                                  17   ensure its responses comply with Rule 34(b)(2) of the Federal Rules of Civil Procedure.

                                  18           B.     Document Production
                                  19           Plaintiffs argue that SUSD has not completed its production of responsive documents and

                                  20   has produced no ESI whatsoever. SUSD acknowledges that it agreed to complete its production

                                  21   by August 14, 2020, but has not done so. See Dkt. No. 54 at 3, 7, Ex. 13. SUSD cites “the

                                  22   substantial impact that the summer months’ have on availability of SUSD personnel, preparation

                                  23   for the new school year, and having to confront additional challenges associated with establishing

                                  24   and facilitating unprecedented distance learning options for students” as reasons for the delayed

                                  25   production. Dkt. No. 54 at 7. SUSD does not provide the Court with any information about the

                                  26   steps it has taken to identify, collect, review, and produce responsive documents to date, or how

                                  27   long it expects completion of that process to take.

                                  28           The Court orders SUSD to complete its production of responsive documents, including
                                                                                         2
                                          Case 5:19-cv-06196-VKD Document 58 Filed 09/15/20 Page 3 of 3




                                   1   ESI, by October 9, 2020. SUSD shall use its best efforts to produce documents on a rolling basis,

                                   2   rather than delaying the entirety of its remaining production until October 9, 2020.

                                   3          Plaintiffs provided SUSD with a list of custodians and search terms for application to ESI

                                   4   on July 9, 2020. Dkt. No. 54, Ex. 3. On August 1, 2020, SUSD’s counsel responded:

                                   5                  I am in receipt of the specific search terms that you requested that
                                                      that District use to complete its ESI search. We will be working
                                   6                  with the District’s I.T. personnel to produce any uncovered
                                                      documents in native format, as requested. To the extent that there is
                                   7                  any substantial difficulty in us providing the material in that format,
                                                      I will meet and confer with you regarding how best to proceed – i.e.,
                                   8                  if alternative formats may be acceptable. In the meantime, we are
                                                      working to comply with the request as it is stated presently.
                                   9

                                  10   Id., Ex. 13. SUSD identified no difficulties with respect to plaintiffs’ proposed search terms or

                                  11   custodians in its portion of the joint discovery dispute letter filed on August 25, 2020. The Court

                                  12   therefore expects SUSD to comply with plaintiffs’ proposal with respect to the search for
Northern District of California
 United States District Court




                                  13   responsive ESI, unless the parties agree otherwise.

                                  14          C.      Privilege Log
                                  15          If SUSD asserts that certain responsive documents are protected from disclosure by a

                                  16   privilege or other protection, SUSD must prepare a privilege log that complies with the

                                  17   requirements of Rule 26(b)(5) of the Federal Rules of Civil Procedure. SUSD must serve its

                                  18   privilege log no later than October 14, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 15, 2020

                                  21

                                  22
                                                                                                    VIRGINIA K. DEMARCHI
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
